   Case 1:21-cv-03642-GHW-OTW Document 21 Filed 08/23/21 Page 1 of 2
                                           USDC SDNY
                                           DOCUMENT
                                           ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT               DOC #:
SOUTHERN DISTRICT OF NEW YORK              DATE FILED: 

------------------------------------------------------X
TANOILI AVOCADOS LLC,                                 :
                                                      :
                  Plaintiff/Petitioner,               :   Case No.: 21-cv-3642-GHW-OTW
                                                      :
         v.                                           :
                                                      :   DEFAULT JUDGMENT
PRODUCE TECH GIANTS LLC,                              :   AGAINST DEFENDANT
                                                      :   PRODUCE TECH GIANTS LLC
                  Defendant/Respondent.               :
------------------------------------------------------X

        THIS MATTER has come before the Court on the Order to Show Cause for Default

Judgment by Plaintiff Tanoili Avocados LLC (“Plaintiff”) Against Defendant Produce Tech Giants

(“Defendant”), heard by telephone hearing on August 20, 2021, Jeffrey M. Chebot, Esquire, of

Whiteman, Bankes & Chebot, LLC, appearing for Plaintiff. Defendant did not appear, despite

having been served with the Order to Show Cause for Entry of Default Judgment, Declaration in

Support of Order to Show Cause for Entry of Default Judgment, Memorandum of Law in Support

of Order to Show Cause for Entry of Default Judgment and Proposed Default Judgment Against

Defendant Produce Tech Giants at four locations of Defendant known to Plaintiff (ECF No. 20).

        For the reasons stated below, and good cause having been shown, judgment by default is

hereby entered against Defendant pursuant to Federal Rule of Civil Procedure 55(b)(2).

         On April 23, 2021, Plaintiff filed a Complaint (ECF No. 1) against Defendant, alleging

violations of the Perishable Agricultural Commodities Act (“PACA”), 7 U.S.C. §499b(4), and to

enforce an order of reparation entered on February 19, 2021, by the United States Secretary of

Agriculture with respect to Defendant’s PACA violations, as authorized by 7 U.S.C. §499g(b).

        A copy of the Complaint, Summons and Civil Cover Sheet were served on Defendant through

the New York Secretary of State on April 30, 2021, (ECF No. 8), but Defendant failed to answer or

otherwise respond to the Complaint by May 24, 2021, as required pursuant to Fed. R. Civ. P.
      Case 1:21-cv-03642-GHW-OTW Document 21 Filed 08/23/21 Page 2 of 2



12(a)(1)(A)(i). A Certificate of Default was entered against Defendant by the Clerk on May 25, 2021

(ECF No.11).

       NOW THEREFORE, it is ORDERED, ADJUDGED and DECREED that judgment by

default be, and hereby is, entered in favor of Plaintiff and against Defendant in the total amount of

$361,936.10, itemized as follows: $347,339.50 in principal; $298.08 in prejudgment interest at the

rate of 0.07% per annum from June 1, 2020, through August 20, 2021; $500.00 for the United States

Department of Agriculture’s handling fee; and attorneys’ fees and costs in the aggregate amount of

$13,798.52. Post-judgment interest shall accrue on the unpaid amount of the judgment at the rate of

0.08%, the weekly average 1-year constant maturity Treasury yield for the calendar week preceding

the date of this judgment, as established under 28 U.S.C. § 1961(a).

       The Clerk of Court is directed to close this case.

       SO ORDERED this 23d day of August, 2021.


                                                                       Gregory
                                                                       Gregor
                                                                            ory H.
                                                                                H. Woods
                                                                                   Woods
                                                                       United States District Judge
                                                                                              Jud




                                                   2
